The plaintiff sued on a promissory note in the sum of $500.00, which he alleges was executed by the defendant, of which he is now owner and holder in due course, and which is due and remains unpaid. The defendant admits the execution of the note but alleges it was obtained from him by the plaintiff upon a fraudulent representation, the particulars of which are stated. Plaintiff demanded judgment on the pleadings, which was refused, and he appealed.
It is not incumbent on the Court at this time to go into the merits of the controversy. Defendant has made a sufficient showing to repel the present assault, and the order declining the motion for judgment on the pleadings is
Affirmed.